DETAILED ACTION
Election/Restrictions
Claims 22-25 & 28-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on February 8, 2022.  It is noted that applicant withdrew Claims 22, 24-25, 28-30 & 32-35, while the examiner withdrew Claims 23, 31 & 36.  Claim 23 was withdrawn since it is dependent upon the non-elected Claim 22.  Claim 31 was withdrawn since it is dependent upon Claim 23 which is dependent upon the non-elected Claim 22.  Claim 36 was withdrawn since the “safeguard” limitation is only referenced in the specification relative to the Species B embodiment (see paragraph [0110]). 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 13, 2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to because Figure 30 appears to be in conflict with the other Figures on record.  Specifically, Figure 30 shows element (71) as directed towards a groove, while element (72) is directed towards a roller [the other Figures show the groove as (72) and the roller as (71)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20, 21, 27, 37 & 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10-2014114285.  DE`285 teaches of a sliding-pivoting mechanism (figs. 6-10) of a shelf (4) of a household appliance (1) for pulling out and raising the shelf out of a body (2) of the household appliance and having side walls (21), the sliding-pivoting mechanism comprising: at least two pivot arms (51, 52) of a pivot mechanism (5) rotatably fixed on at least one of the side walls of the body (via 53) with a first end parallel to a plane of the side walls and arranged in parallel spaced apart from one another (shown); a guide rail (61) of a sliding mechanism (6) pivotably fixed in parallel to the plane of the side walls at respective second ends of the pivot arms in such a way that the guide rail is pivotable out of a lower position (fig. 7) inside the body into a raised upper position (fig. 10) at least partially outside the body; at least one slide rail (62), which is linearly displaceable in the guide rail and on which the shelf is fastened (shown); a lever unit 7’, which assists raising and lowering of the pivot mechanism and is pivotably fixed on the at least one slide rail (via interlinking components) in parallel to the plane of the side walls (shown); and at least one inherent coupling element (viewed as the element engaging a portion of 715’ / 716’) of a first coupling unit (fig. 9) arranged on the lever unit in such a way that the at least one coupling element can be coupled with a correspondence element (portion of 715’ / 716’), corresponding to the at least one coupling element, of the at least one first coupling unit on at least one of the at least two pivot arms by displacing the at least one slide rail into a predetermined pivot position (figs. 9-10).  As to Claim 21, the mechanism further comprising: at least one coupling element (41) of a second coupling unit (fig. 9) arranged on the shelf in such a way that the at least one coupling element can be coupled with a correspondence element (inner element of (62)), corresponding to the at least one coupling element, of the at least one second coupling unit of at least one of the at least two pivot arms by displacing the at least one slide rail into a predetermined pivot position (helps to assist the slide rail between relative positions).  As to Claim 27, the lever unit has at least one lever arm (52), which is pivotably fixed with a first end on the at least one slide rail in parallel to the plane of the side walls and on which the at least one coupling element or the correspondence element of the first coupling unit is fastened (figs. 6 & 9 for instance).  As to Claims 37 & 38, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous.  Additionally, the sliding-pivoting mechanism can be used in a piece of furniture / dishwasher (1) having a body (2) with side walls (21) defining an interior usable space (shown). 

Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various shelf extending mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
April 8, 2022



/James O Hansen/Primary Examiner, Art Unit 3637